Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 1 of 29

EXHIBIT A
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 2 of 29

COMMONWEALTH OF MASSACHUSETTS

 

 

HAMPDEN, SS. SUPERIOR COURT
CIVIL ACTION NO. 274 GO38t
)
MANSIR PRINTING, LLC, )
Plaintiff ) HAMB we
) SUPERIOR SOOLy
Vv ) FIL
) JAN 2.0 2071
UNION MUTUAL FIRE INSURANCE )
COMPANY, ) billy
Defendant } CLERK OF cunts
)
VERIFIED COMPLAINT
Parties

1. The Plaintiff, Mansir Printing, LLC (Plaintiff), is a Massachusetts limited liability
company with a place of business at 24 Shawmut Avenue, Holyoke, Hampden County,
Massachusetts.

2. The Defendant, Union Mutual Fire Insurance Company (Defendant), is a duly
organized insurance company conducting business in Massachusetts with a place of business at
139 State Street, Montpelier, Vermont.

COUNT I
(Negligence)

3. On or about February 25, 2019 the Plaintiff's roof at their facility was damaged due to

a continuous wind/rain storm.

4. Plaintiff notified Defendant of the roof damage and made an insurance claim.
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 3 of 29

5. Plaintiff hired an expert and May 2, 2019 Worthington Construction Group wrote a
report regarding the Plaintiff's roof and concluded the Plaintiffs roof cannot be repaired and
needs to be replaced. See Exhibit 1.

6. Defendant’s expert, T.A.M. Engineering & Associates, Inc., submitted a Field
Inspection Report dated May 2, 2019. See Exhibit 2.

7. Plaintiff's hired another expert to evaluate the roof and received an Investigation &
Evaluation Report from Hervieux Design indicating the same as their previous expert, that the
roof cannot be repaired and needs to be replaced. See Exhibit 3.

8. Asa result of the negligence of the Defendant, the Plaintiff's roof at their business
sustained severe damage that calls for the roof to be replaced, and the Defendant has refused to
cover Plaintiff's insurance claim to have the roof replaced.

WHEREFORE, the Plaintiff demands judgment on Count I against the Defendant for
damages, interest, costs and such other relief as the Court deems just and proper.

COUNT Il
(c. 93A and c. 176D Claim)

9. The Plaintiff realleges and incorporates by reference the allegations set forth in each
of the above paragraphs of this Complaint.

10. The Defendant made a de minimis partial payment for repair of roof but failed to
make a good faith settlement offer to replace the roof.

WHEREFORE, the Plaintiff demands judgment on Count II against the Defendant for
damages, interest, costs and such other relief as the Court deems just and proper.

PLAINTIFF RESPECTFULLY REQUESTS A TRIAL BY JURY ON ALL COUNTS.
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 4 of 29

VERIFICATION AND ATTESTATION

We, Douglas S. Riel, Todd Collier and Harold S. Chapman, hereby swear under oath and
affirm that we have read the foregoing Complaint, that we have personal knowledge of the
matters alleged herein, and that we verify the allegations to be true.

Signed under the pains and penalties of perjury this _/ 4 day of January, 2021.

  
    

 

ugias S. Riel, Manager

I eee

Todd Collier, Manager
Mansir Printing, LLC

dha CE
Harold S. Chapman, Mapdger
Mansir Printing, LLC

 

THE PLAINTIFF

MANSIR PRINTING, LLC

By Its Attorneys

FERRITER & FERRITER LLC by

Date: January M4 2001 LO 222

John J-Ferriter, BBO# 547474
1669 Northampton Street
Holyoke, MA 01040

Phone 413-535-4200

Fax 413-535-4201

PAJF\M\Mansir Printing\RooftComplaint.doc
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Pag@xBIbPP 1

May 2, 2019

 

RE: Mansir Printing LLC & RCC Realty LLC
24 Shawmut Ave.

Holyoke, MA 01041 WORTHINGTON

a . mete ee
Claim #: CLM42661 CONSTRUCTION GROUP

Good Afternoon Tom,
Background:

On 2/26/19 the insured Mansir Printing LLC & RCC Realty LLC, Located at 24 Shawmut Ave. in the City of
Holyoke Massachusetts experienced a loss due to a continuous wind / rain storm. The wind from this storm
lifted and tore a section of roofing membrane and wall flashing metal rolling it back over the top of the roof.
Attached to this membrane was fasteners, insulation, and portions of the multiple layer below along with the
original roofing wall cap metal (Ballast Stop), exposing a portion of the roof deck below along with the
subsequent roofing layer consisting of Bitumen, tar, ballast stones, insulation, etc. Due to the underlying roof
deck structure and primary layer being expose to the wind driven rain, water entered through the T&G decking
to the interior of the structure, At that time the owners notice ponding of water in the buildings interior. After
which the roof was tarped, and the claims process began. Subsequently and engineer had been hired by the
insurance company to inspect the roof. During the inspection by the engineer; the engineer did not remove the
tarp from any portion of the roof to inspect the damage to the roofing or wall assemblies; did not take sample of
any portion of the roof coverings via core samples or any other means to determine layers, materials, insulation
values, environmental hazards, weights, assemblies, or composition; did not engage in any moisture reading or
sampling from any portion of the roof, to determine water migration. In essence, the engineer visually inspected
_the roof surface as is, and visually inspected the interior directly below the damaged roof.

It is my understand that your engineer indicated that the roof in question can be repaired, and in some
circumstances that may be the case. However due to the cause of damage to the roof, in this particular loss, the
roof as outlined in the claim cannot legally be repaired. As you will see in the discussion below. Due to damage"
being caused by the wind or “wind damage” repair of the existing roof is not an option, and full replacement is
mandated. The cause of loss also triggers additional code requirements as discussed below, as these relate to
roofing assembly compliance with the International Building Code (IBC) for load combinations that include
wind and earthquake effects, wind uplift and seismic bracing in non compliant buildings. (IECC) International
Energy Conservation Code, for Roofing assemblies in non compliant buildings meeting the minimum roofing
insulation and ventilation standards, Massachusetts Building Code 9" Edition 780 CMR as this relates to
construction control, permitting, oversight, safety, documentation, etc. Environmental Regulation as they relate
to removal and disposal of existing roofing material, damaged or otherwise.

The 9" Edition of the Massachusetts building code chapter 34, known as 780 CMR 34, adopts the Internationa!
Existing Building Code (IEBC) 2015 with modifications. These codes are what govern the repair and overall
construction of the above noted project. The work area method in the IEBC applies to this project and the
construction requirements are encompassed within the JIEBC chapter 6 and chapter 7 alterations, Level 1,
specifically IEBC 701.1
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 6 of 29

The IEBC is a model code in the Intemational Code Family of codes intended to provide alternative approaches -
to repair, alteration, and additions to existing buildings that are non compliant with current building codes for
new construction. At the same time, regulate construction in existing building that undergo repairs or
alterations, In some cases this allows for a controlled departure from full compliance with the international
codes dealing with new construction.

(IEBC) chapter 4 Section 404,2,3 Extent of repair for noncompliant buildings. States that if the evaluation does
not establish compliance of the pre-damage building in accordance with Section 404.2.1 then the building shall
be rehabilitated to comply with the applicable provisions of the Intemational Building Code for load
combinations that include wind or seismic loads. The wind loads for the repair shall be as required by the

building code in effect at the time of original construction, unless the damage was caused by wind, in which
case the wind loads shall be as required by the international Building Code. New structural members and

connections required by this rehabilitation design shall comply with the detailing provisions of the International
Building Code for new buildings of similar structure, purpose and location.

(IEBC) 2015 chapter 6 govems the repair of existing buildings. The provisions define conditions under which
repairs may be made using material and methods like those of the original construction or the extent to which
repairs must comply with requirements for new buildings.

(JEBC) chapter 6 section 606.1 General. States that, structural repairs shall be in compliance with this section
and section 601.2 Regardless of the extent of structural or nonstructural damage. Dangerous conditions
shal] be eliminated, regardiess of the scope of repair, new structural members and connections used for repair
or rehabilitation shalt comply with the detailing provisions of the International Building Code for new buildings

of similar structure, purpose and location.

(IEBC) Chapter 6 Section 606.2.2.3 Extent of repair for noncompliant buildings. States that If the evaluation
does not establish that the building in its pre-damage condition complies with the provisions of Section
606.2.2.1, then the building shall be rehabilitated to comply with the provisions of the section. The wind loads
for the repair and rehabilitation shall be those required by the building code in effect at the rime of original

construction, Unless the damage was caused by wind, in which case the wind loads shall be in accordance
with the international building code.

(IBC) International Building Code Chapter 15 Roof Assemblies and Rooftop Structures

IBC 1504.1 Wind resistance of roofs

IBC 1507 Requirements for roof coverings

IBC 1507.1.1 Modified bitumen roofing compliance
IBC 1507.1.1.3 Underlayment Attachment

IBC !507.3.3 Underlayment conformity

IBC 1508 Roof Insulation

IBC 1511 ReRoofing

IBC 1511.3.1.1 Roof Recover
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 7 of 29

Summation:

In essence due to the nature of the toss being created by the wind, it is clear that the roof cannot be repaired, as
the building codes that govern the repairs of existing buildings specifically state that if the damage is caused by
wind, then the building assembly (Roof) must be brought into full compliance with the current codes as they
pertain to the detailing provisions for new construction. Also stated in the IEBC, is that regardless of the extent
of structural or non structura] damage and regardless of the scope of repair if the damage was cause by wind,
then the (Roof) must be brought into full compliance with the current codes as they pertain to the detailing
provisions for new construction.

780 CMR also state that codes for roof repair are governed by the manufacturers printed instructions, in which
case the manufacturer does not allow for seaming to existing roof membrane that is showing signs cracking,
blistering, wear, or lifting, of which this roof membrane clearly has cracking, and seam separation.

The IECC International Energy Code requires that in our climate zone (5) the roof must be insulated to a R-
value of 30 which wood require insulting above the roof deck along with mandated ventilation.

Sincerely

Paul DeGray

Worthington Construction Group, Inc.
aul@worthingtonconstruction inc.com

Pmdmre@comcast.net -

413.246.9867 Cell

800.386.0179 Office
:21-cv- - “1- 8 of 29
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 exeeheae

T.A.M. ENGINEERING & ASSOCIATES, INC.
15 BENTON DRIVE
EAST LONGMEADOW, MASSACHUSETTS 01028
THOMAS@TAMENGINEER.COM
413-775-3429
ESSE ee
Field Inspection Report

Client: Mr. Tom Abel
Regional General Adjuster
Union Mutual'Insurance Company
P.O. Box 158 / 139 State Street
Montpelier, Vermont 05602

Project: Mansir Printing
24 Shawmut Avenue
Holyoke, Massachusetts 01040

 

RE: Roof Damage-Code provisions TAM Engineer reff# 19-021
CL#42661 DOL: 2-25-19
Inspection Date: 3-15-19 Date of Report: 5-2-19

On March 11, 2019,-Mr. Tom Abel of Union Mutual Insurance Company, requested
T.A.M, Engineering & Associates to perform a visual inspection at the subject property
to:

1) Determine what code provisions may apply for the section of the roof area that was
damaged from a reported wind event.

Background:

According to Todd Collier, insured representative, and Anthony Matos — Roofing
Contractor, due to.a smail portion of the rear section of the modified bitumen roof that
was reportedly damaged by wind that reportedly consists of two or more layers; that the
entire roof area on this roof section of the building has to be replaced due to code
provisions.

Inspection:

A visual inspection was performed on March 11, 2019 where the undersigned met with
Mr. Collier and contractor who provided access and general background information.
This inspection was documented with notes, measurements, and photographs.
Photographs not utilized within this report shall be retained on file and available upon
request. .
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 9 of 29.
19-021 Mansir Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040 —- 2

Summary of Observations:

The subject building was a Jarge steel, masonry, and wood framed commercial structure
that consisted of multiple flat roof levels. For purposes of discussion, the property
generally faced to the north. This report shall focus only on the roof level/area that was
reportedly damaged by the storm event.

seem Dor 7 ja
co eet TL

STP e rat ehh ae
5

ear ear

 

Photo 1. Google Maps ® general SooHees overview of the subject property and
concemed roof area. Area that is shaded represents approximate proposed repair
area.
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 10 of 29

19-021 Manair Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040 3

 

LS A A Se ar

Se me — |
1
1

  
    

eee
yoo eat ee

Photo 2. Front (north) elevation." ,

 

 

Photo 3. Left (northwest) elevation.
Case 3:21-cv-30012-MGM Document 1-1: Filed 02/03/21 Page 11 of 29

19-027 Mansir Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040 q-

 

- The rear portion of the roof area damaged by the storm had been tarped and
secured to the roof.

- The existing roof membrane consisted of a built up modified bitumen single ply -
membrane. . .

- The existing membrane throughout the entire roof area on this roof level was aged,
and contained various areas of past repairs along seams, perimeter, and was
mapcracked due to the asphalt emulsion drying up and cracking from normal
wear/teart/exposure to the elements/sun.

- Portions of the flat roof throughout the other roof areas contained evidence and
debris residual consistent with ponding.

- An approximate area that should be removed and replaced as part'of the storm
damage shouid be the rear “L” portion of the roof (area that was tarped) up to the
existing jog in the roof.
Case 3:21-cv-30012-MGM> Document 1-1 Filed 02/03/21 Page 12 of 29

19-021 Mansir Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040 . §

 

 

 

 

Photo 5. Rear portion of the roof that was tarp, covering up the damaged area along
the west wall’: Limit.of approximate repair noted with line.
ah : me ; ;

al s

- dy 4) Sas

   

4
mh Ae
te

Photo 6: Section along'the roof/tarp area where a seam could be installed.
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21- Page 13 of 29

19-021 Mansir Printing, 24 Shawmut Avenue, Helyoke, Massachusetts 01040 : 6

hs

n — Bu es ea at

eit i 5: 2 = ze)

 

Photo 7. North.end of the roof where the edge/termination section i is before it drops to
another type of roof. . ‘

 

 
Case 3:21-cv-30012-MGM Document 1-1 -Filed 02/03/21 Page 14 of 29

19-021 Mansir Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040- 7

       

Photo 9. "Roof membrane installed in’ a0" panels with 4 app roximate.6-8" everiap, at.
seams and perimeter. . a 2a ten A

"i,
s, ‘ . F \ wa . A
Bc mt Hh aoe Seve en Zl Nee chy dew os BN ee
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 15 of 29

19-021 Mansir Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040

 

fT BT re etree areneneenn gmt eminem nme taigae

   
   

‘
na? Pat at . .
.

’ * : - .* ft wot wees
aoe iy

a @ -

 

Photo 11. Roof coping/drip edge along the west elevation.
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 16 of 29

19-021 Mansir Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040 -9

 

 

 

 

Photo 12. Main remaining area of the existing roof depicting'no storm related damage.

Photo 13." Front edge depicting waar/tear seam cfacks‘along’the edging and" “.
overlapping coping.
Case 3:21-cv-30012-MGM Document1-1 Filed 02/03/21 Page 17 of 29

19-021 Mansir Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040 - 10

 

‘Photo 14. Other area depicting dried out seam crack along the coping/edging and
seam crack that is dried out.

 
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 18 of 29

19-021 Mansir Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040 ; i1

ETN leer senna pe tate ee OT TREY TP net

‘iba wm sagt go Te
7 7 “bra, mR i ‘

Photo 16. Main,roof-aréa looking east,”
. ~ 4 he yr . iy : a!

a thee 7 =

4

' SN entire
ie 7 ee

. Sa eee aca nEe a SSI ae

 

. Photo 17. SteelAvood decking support framing underneath the a roof
_ section in generally good candition.
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 19 of 29

19-021 Mansir Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040 12

 

Photo 18. Area along west wall (and various other sections under the decking NOT
under the tarped area) depicted some areas of moisture intrusion/stains along the walls.

Analysis:

It was reported that the damaged roof section pains 2 layers of roofin ing material.
Current Massachusetts Building Code that Is utilized, adopted, and referenced is 9!"
edition 780 CMR - which is based on several 2015 International Code references,
including the International Building Code (utilized more for new construction) and the
2015 International Existing Building Code, which more applies to existing buildings and
repairs (more applicable to this building/scenario).

The damaged section of the roof (noted to be the rear “L” portion of the roof) which is
less than approximately 20% of the entire roof area of this level. It is recommended for
ease or workmanship and to provide an even seam/oint — that the work area cover the
section of roof just past the chimney up to the current existing jog in the roof (as noted
Photo 1).

The contractor referenced various sections of 780 CMR chapter 15 which covers Roof
Assemblies and Roof Structures.. Review of this sections in a letter that was provided is
the older 7/8" edition of the code that is no longer adopted/applicable.
Case 3:21-cv-30012-MGM Document 1-1 Filed:02/03/21 Page 20 of 29

19-021 Mansir Printing, 24 Shawmut Avenue, Holyoke; Massachusetts 01040 . 13

Ninth Edition CMR 780

‘The ninth edition building code was Fited with the Secretary of State an Friday, Oct. 6, 2017 and
became effective on Oct 20, 2017

 
 
 
 

 

Buitcling permit applications for projects utilizing eghth edition code provisions needed to be
filed on of before Dec. 31, 2017, Applications recewved on or after Jan 1, 2018 utilizing eighth
édition code were retumed to the applicant for revision, ,

a
As a reminder, the new, ninth edition code is based on modified versions of the following 2013S
codes a3 published by the!Intemational Code Council (ICC).

® The Internatronal Building Code (IBC):

 

*_ International Residential Code (RC

international Existing Building Code (1EBC); .

e = International Mechanical Code (IMC):

    

° International Energy Conservation Code (IECC):
° Intgipational Swimming Pool and Spa Cade (ISFSC); and

« §$Portions of the International Fire Code (1FC}
Figure 1. MA code — 9" Edition references.

The 2015 Intemational Existing Building Code notes the following conditions:

CHAPTER 1 SCOPE AND ADMINISTRATION oe
” Fifth Printing: Nov 2015

CHAPTER 1
SCOPE AND ADMINISTRATION

PART1—SCOPE AND APPLICATION

SECTION 101
GENERAL

[A] 1D1.1 Title.
These regulations shall be Known as the Eusting Suvdng Code of [NAME OF JURISOISC TON). hereinafter
referred to as “hts code.~

 

   

[A] 101.2 Scope.
The provisions of the infematianal Exisung Burtong Code shali apply lo the repair, aiferanon, cnange of

occupancy, addition lo and relocalion of existing bud)

[A) 191.3 Intent.

The intent of Inls code is lo provide flexibility to permil the use of aheraatlve approaches to achieve compltance
wiih minimum requirements to satequard (he public heatin, safely and welfare Insofar as they are affectea oy
{he repair, alteranon, cnange of aceupancy, addition and relocalion of existing ouvaings

Figure 2.

The chapter pertaining to Repairs is noted under Chapter 6.
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 21 of 29

19-021 Mansir Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040 ; 14
f
GHAP TER 6
REPAIRS
SECTION 601
GENERAL
607.1 Scope.

Repars a8 described in Section 502 shali comply with the requirements of this chapter Repais lo Arsrone
buildings Need anly comoly with Cnapier 12

601.2 Confarmance. " .
The work shall not make the building tess conforming than it was before the repair was undertaken
an

[BS] $01.3 Flood tazard ateas.

In flood hazard areas. repairs that constitule substanhal mprovement shall require that Ihe building comply with
Secuon 1612 of the Jntemavonal Building Code. or Section R322 of the internationat Residenhal Code. as
applicable

Figure 3. 601.2 Conformance.

 

 

The IEBC does note that any repairs made DO have to comply with provisions and
construction for under the IBC (meant for new buildings) but only for the area that is
being repaired (meaning that any removed/replaced area that is damaged/noted on the
back section of the roof would have to be removed-replaced down to the decking} and
not the entire roof (presuming it is 2 or more layers on the damaged section).

(BS} 706.3 Recovering versus replacement.
New roof coverings shall not be installed without firs| removing all existing layers of roof coverings dovm to the
roof deck where any of the following Conditions occur:

1. Where the existing roof or roof covering Is water soaked or has deteriorated to the point that the existing
roof or roof covering Is nol adequate as a base for additional roofing

2. Where the existing roof covering is wood shake: siate, clay, cement or asbestos-cement tile.
3.Where the existing roof has two or more applications of any type of root covering.

Figure 4.

 

It is tikely and most probable that new ISO (insulation board) can be installed/secured to
the existing decking and brought UP TO the thickness of the existing roof decking ata
clean cut seam, and then the membrane can be installed. There most likely will be a
small overlap heat welded seam between the new layer of the roof membrane and
existing single ply, however the added change/weight of this material will most likely

NOT depict any decrease in the overall structural stability of the supporting
decking/framing material. Note that the rear damaged material consisting of the 2
layers weighs more than the new ISO board used fo match the current thickness- thus,
the overall weight atop the supporting wood decking and steel framing is ultimately
reduced increasing Its overal] capacity in that span. .
Case 3:21-cv-30012-MGM Document 1-1- Filed 02/03/21 Page 22 of 29

49-021 Mansir Printing, 24 Shawmut Avenue, Holyoke, Massachusetts 01040 15

BUILDING ELEMEN ug AND MATERIALS

602.1 Existing bullding materials.

Materials already tn use In a Dullding In compliance with requirements or approvals in effect at the time of thelr
erection or instaDalion shalt be permitted to remain in use untess oS enes by the code official to render the

602.2 New and replacement materials.
Except a5 othenvise required or pennitled by this code, matenals permitted by the applicable code for new
construction shail be used. bike matenals shail be pemmites for repairs: and aiferations, provided no dangerous
of unsafe condition, as defined in Chapter 2, Is created. Hazatdous materials. such as asbestos and fead-
based paint, shall not be used where the code for new construction woutd not permit thelr use in bulidings of
sane eeeupeley. purpose and focation.

 

h new code or like k

Chapter 34 of the IBC (that points out the use of the IEBC) 780 CMR includes
amendments to the [EBC as noted below that shall apply to the repair of the portion of
the roof damaged by the incident:

oh

Massachusetts does have an amendment provision that indicates if the first/single layer
of the membrane is adhered (glued) to the decking, it is allowed to rernain while a new
_layer is added over It.

34.00: continued

906.3 Add exceptions 5 and 6 ps follows:
5, Forsoof replacement and roof recover projects, where the existing roofasscmbly includes
a built-up foot Uae Ses pote to the sao ask the existing built up roof shall be permitted
to remain in place to good condition to serve as a sound substrate for the new
roof covering, in eter with the roof manufacturer's requirements.
6, For roof recaver projects where there is only onc layer of existing roofing present,

existing continuous Insulation shal] be permitied to reranin in place, provided all wet or
otherwise deteriorated portions of the insulation is removed and replaced.

Figure 6. IBC Chapter 34 (referencing the use of the IEBC) Mass Amendment.

Google Maps Street view was utilized to provide an indication of the existing condition
of the roof drip edge/coping (2015). Review of the photos indicate this condition of gaps
along the edging/coping had pre-existed the reported storm event and not caused by
the event.

   

Photo 18. Existing condition depicting the roof drip edge/coping.
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 23 of 29°

19-021 Mansir Printing, 24-Shawmut Avenue, Holyoke, Massachusetts 01040 16

 

 

Photo 19. Close up ‘depicts portions of the edgelconina with pre-existing gaps within
the edge of the material and facade. The adjacent drip edge along the west elevation of
the building was not caused/damaged by the storm.

Conclusions:

1. The damage to the noted/marked rear portion of the roof by the
reported wind storm can be removed and replaced with new
materials to match the existing profile of the other existing section.

2. Code provisions do not indicate nor enforce that the entire
remaining roof area has to be replaced.

T.A.M. Engineering and Associates certifles the opinions contained within this report was
based upon the information obtained at the time of this report, as well as experience,
knowledge, education, and training by the undersigned. This report and information
contained herein can be revised and modified should any new information become
available or site conditions change.

Best regards:

 

Thomas A. Mierzwa, P.E.
Case 3:21-cv-30012-MGM Document1-1 Filed 02/03/21 Page 24 of 29
EXHIBIT 3

 

HERVIEU

DESIGN

 

ARCHITECTURE — INTERIORS — EXHIBITS — EVENTS
116 ARCADIA BOULEVARD, SPRINGFIELD, MASSACHUSETTS 01118
hervieuxdesign@ gmail.com
413-222-3588

December 24, 2020

RE: Investigation & Evaluation Report of damage to
Mansur Printing, 24 Shawmut Ave., Holyoke, MA

This Investigation & Evaluation Report of damage to Mansur Printing, 24 Shawmut Ave.,
Holyoke, MA is prepared for the exclusive benefit of the owner. Several investigations and
reports have been prepared by others, but none of these have the authority and responsibilities __
required by the Massachusetts 9'* Edition of the Building Code. My principal disagreement with
these reports consist of their description of the work required to be ‘REPAIRS’. This cannot be
true as the damaged portion of the existing roof is gone and must be ‘REPLACED’. The
following are specific code references to be applied to this project:

INTERNATIONAL EXISTING BUILDING CODE
2015 EDITION (780 CMR) as it applies to this project

Chapter 1 Scope and Administration

101.2 Scope
The provisions of the international Existing Building Code shall apply to the repair, alteration, change of

occupancy, addition to and relocation of existing buildings.

 

101.3 Intent

The intent of this code is to provide flexibility to permit the use of altemative approaches to achieve
compliance with minimum requirements to safeguard the public health, safety and welfare insofar as they
are affected by the repair, alteration, change of occupancy, addition and relocation of existing buildings.

 

 

102.1 General

Where there is a conflict between a general requirement and a specific requirement, the specific
requirement shall be applicable. Where in any specific case different sections of this code specify
different materials, methods of construction or other requirements, the most restrictive shall govem.

i
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 25 of 29

104.2.2.1 Building Investigation and Evaluation

For any proposed work regulated by 780 CMR 43.00 and subject to section 107 of 780 CMR, as a
condition of the issuance of a permit, the building owner shall cause the existing building ( or portion
thereof ) to be investigated and evaluated in accordance with the provisions 780 CMR 34,00.

Chapter 2 Definitions

201.1 Scope
Unless.otherwise expressly stated, .the fotlowing words and terms shall, for the purposes of this code,
have the meanings shown in this chapter.

ALTERATION. Any construction or renovation to an existing structure other than

a repair or addition. Alterations are classified as Level 1, Level 2 and Level 3.

REPAIR. The reconstruction or renewal of any part of an existing building for the purpose of its
maintenance.

ROOF REPAIR. Reconstruction or renewal of any part of an existing roof for the purposes of its
maintenance.

ROOF REPLACEMENT. The process of removing the existing roof covering, repairing any damaged
substrate and installing a new roof covering.

WORK AREA. That portion or portions of a building consisting of all reconfigured spaces as indicated on
the construction documents. Work area excludes other portions of the building where incidental work
entailed by the intended work must be performed and portions of the building where work nat initially
intended by the owner is specifically required by this code. °

Chapter 3 Provisions for All Compliance Methods

301.1 General

The repair, alteration, change of occupancy, addition or relocation of all existing buildings shall comply

. with one of the methods listed in Sections 301.1.1 through'301.1.3 as selected by the applicant.

Sections 301.1.1 through 301.1.3 shall not be applied in combination with each other.

301.1.1 Prescriptive Compliance Method

Repairs, aiterations, additions and changes of occupancy complying with Chapter 4 of this code in
buildings complying with the intemational Fire Code shall be considered in compliance with the provisions
of this code.

301.1.2 Work Area Compliance Method

Repairs, alterations, additions, changes in occupancy and relocated buildings complying with the
applicable requirements of Chapters 5 through 13 of this code shall be le in compliance with the
provisions of this code.

301.1.3 Performance Compliance Method

Repairs, alterations, additions, changes in eccupancy and relocated buildings complying with Chapter
14 of this code shall be considered in compliance with the provisions of this code.

 

 

 

 

 

 

Chapter 4 Prescriptive Compliance Method — not
used
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 26 of 29

Chapter 5 Classification of Work

501.1 Scope

The provisions of this chapter shall be used in conjunction with Chapters 6 through 13 and shall apply to
the aiferation, repair, addition and change of occupancy of existing structures, including historic and
moved structures, as referenced in Section 301.1.2. The work performed on an existing building shall be
classified in accordance with this chapter.

601.2 Work Area

The work area, as defined in Chapter 2, shall be identified on the construction documents.

502.1 Scope

Repairs, as defined in Chapter 2, include the patching or restoration or replacement of damaged
matertals, elements, equipment or fixtures for the purpose of maintaining such components in good or
sound condition with respect to existing Joads or performance requirements.

§02.2 Application
Repairs shall comply with the provisions of Chapter 6.
502.3 Related Work

Work on nondamaged components that is necessary for the required repair of damaged components
shall be considered past of the repair and shall not be subject to the provisions of Chapter

Z, 8, 9, 10 or 14.

503.1 Scope

Level 1 alterations include the removal and replacement or the covering of existing materials, elements,
equipment, or fixtures using new materials, elements, equipment, or fixtures that serve the same
purpose. .
503.2 Application

Level 1 aiferations shall comply with the provisions of Chapter 7.

504.1 Scope

Level 2 alferations include the reconfiguration of space, the addition or elimination of any door or window,
the reconfiguration or extension of any system, or the installation of any additional equipment.

504.2 Application

Level 2 alferations shall comply with the provisions of Chapter 7 for Level 1 alterations as well as the
provisions of Chapter 8.

Chapter 6 Repairs — Not Used

 

Chapter 7 Alterations - Level 1

701.1 Scope

Level 1 alterations as described in Section 503 shall comply with the requirements of this chapter. Level

1 alterations to historic buildings shall comply with this chapter, except as modified in Chapter 12.

702.6 Materials and Methods

All new work shall comply with the materials and methods requirements in the {nternational Building
Code, international Energy Conservation Code, international Mechanical Code, and Infernational
Plumbing Code, as applicable, that specify material standards, detail of installation and connection, joints,
penetrations, and continuity of any element, component, or system in the building.

706.1 General

Materials and methods of application used for recovering or replacing an existing roof covering shall

_ comply with the requirements of Chapter 15 of the /nternational Building Code.

A
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 27 of 29

706.2 Structural and Construction Loads
Structural roof components shall be capable of supporting the roof-covering system and the material and
equipment loads that will be encountered during installation of the system.
706.3 Recovering Versus Replacement
New roof coverings shall not be installed without first removing all existing layers of roof coverings down
to the roof deck where any of the following conditions occur:

1. Where the existing roof or roof covering is water soaked or has deteriorated to the point that the

existing roof or roof covering is not adequate as a base for additional roofing.

2.. Whiere the existing roof covering is wood shake, slate, clay, cement or asbestos-cement tile.

3. Where the existing roof has two or more applications of any type of roof covering.
706.6 Flashings
Flashings shall be reconstructed in accordance with approved manufacturer's installation instructions.
Metal flashing to which bituminous materials are to be adhered shail be primed prior to installation.
707.3.2 Roof Diaphragms Resisting Wind Loads In High-Wind Regions
Where roofing materials are removed from more than 50 percent of the roof diaphragm or section of a
building located where the ultimate design wind speed, Vix, determined in accordance with Figure
1609.3(1) of the International Building Code, is greater than 115 mph (51 m/s) or in a special wind region,
as defined in Section 1608 of the Intemational Building Code, roof diaphragms, connections of the roof
diaphragm to roof framing members, and roof-to-wall connections shall be evaluated for the wind loads
specified in the Infermmational Building Code, including wind uplift. if the diaphragms and connections in
their current condition are not capable of resisting at least 75 percent of those wind loads, they shall be
replaced or strengthened in accordance with the loads specified in the International Building Code.
Section 708 Energy Conservation
708.1 Minimum Requirements
Level 1 alterations to existing buildings or structures are permitted without requiring the entire building or
structure to comply with the energy requirements of the International Energy Conservation
Code or [nternational Residential Code. The alterations shall conform to the energy requirements of

the international Energy Conservation Code as they relate to new construction only.
Conclusions and Recommendations:

| recommend that the owner choose the Work Area’ level 1 method of code compliance.

As the work required to replace the damaged roof is not a ‘repair for the purpose of Its
maintenance’, this code rather defines it as an ‘alteration’.

The damaged part of the existing roofing system cannot be ‘repaired’ but must be replaced in
conformance with the requirements of 780 CMR for new construction. TC

780 CMR makes no allowance for only ‘partial’ compliance of a code requirement. The entire roof
system must comply as a whole. It serves no purpose if the construction of part of a roof might
compromise the remainder.

| recommend that the existing roof areas, stil] present, be investigated for mold, as there is
evidence that moisture has migrated to the interior of the building and its wood deck.

6. It's my experience that wood used in older buildings, not having been treated with fungicides,
have a high probability of harboring ‘dry rot’ fungus. Though usually dormant, when subjected to’
a moist environment, highly destructive dry rot ensues. | believe it mandatory to investigate this
condition in areas of the existing roof where rain water is likely to have penetrated and been
trapped since the roof damage occurred. Once the wood roof deck experiences dry rot, there is
no remedy but replacement.

 

> 8 No

pea

7. The presence of multiple roofing layers and multiple flashing layers is a troubling detail in that
their continued use would seem to invalidate any roofing manufacturers warranties.
8. To comply with the JIECC requirement of R-30 continuous insulation above the existing roof deck,

it is probable that the existing curb at the perimeter of the roof will have to be replaced or
modified to accommodate the additional thickness of roof insulation required to comply with code,
9. It must be acknowledged that this is one roof, not two. One cannot perform well without the other.

e
10.
11.

Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 28 of 29

This report is not intended to provide design solutions, so it is imperative that a design
professional be retained for design services and for ‘controlled construction’.

This report is net intended to be complete, as further destructive testing will be required.
| reserve the opportunity to amend this report as needed.

 
Case 3:21-cv-30012-MGM Document 1-1 Filed 02/03/21 Page 29 of 29

 

 

MERVIEG

DESIGN

ARCHITECTURE — INTERIORS — EXHIBITS — EVENTS
116 ARCADIA BOULEVARD, SPRINGFIELD, MASSACHUSETTS 01118
hervieuxdesign@gmail.com
413-222-3588

December 24, 2020

RE: Investigation & Evaluation Report of damage to
Mansur Printing, 24 Shawmut Ave., Holyoke, MA

ADDENDUMS

INTERNATIONAL EXISTING BUILDING CODE
2015 EDITION (780 CMR) as it applies to this project

Chapter 4 Prescriptive Compliance Method

403.8 Roof.Diaphragms Resisting Wind Loads in High-Wind Regions

Where the intended alteration requires a permit for reroofing and involves
removal of roofing materials from more than 50 percent of the roof diaphragm
of a building or section of a building located where the ultimate design wind
speed is greater than 115 mph (51 m/s) in accordance with Figure 1609.3(1) of
the International Building Code or in a special wind region as defined in Section
1609 of the International Building Code, roof diaphragms, connections of the roof
diaphragm to roof framing members, and roof-towall connections shall be
evaluated for the wind loads specified in Section 1609 of the international Building
Code, including wind uplift. If the diaphragms and connections in their current
condition are not capable of resisting at least 75 percent of those wind loads,
they shall be replaced or strengthened in accordance with the loads specified
in Section 1609 of the International Building Code.

6

 

 
